If the right of drawing water, reserved by Dore, was an easement in gross, it has not been conveyed to the plaintiff. It was not reserved as appurtenant to, or part and parcel of, the Dore lot, nor is there any evidence that it is essential to its beneficial enjoyment. Garrison v. Rudd, 19 Ill. 558; Ackroyd v. Smith, 10 C. B. 164, 187.
If the right claimed by the plaintiff could pass by implication as an easement of necessity, like a way of necessity (a point on which we express no opinion), the fact of necessity is not found. The right claimed might be convenient and useful for the plaintiff, but an easement of convenience merely was not conveyed to the plaintiff by implication. Evans v. Dana, 7 R. 1. 306, 310; Grubb v. Guilford, 4 Watts 223.
Judgment for the defendant.
CLARK, J., did not sit: the others concurred. *Page 195